Zimmerman, Judge.
Where a workmen’s compensation claimant is denied the right by order of the Administrator of the Bureau of Workmen s Compensation under Section 4123.75, Revised Code, to participate in the State Insurance Fund for the reason that the one who engaged claimant’s services did not have three or more workmen regularly in his employ, and such order is affirmed on appeal by a Regional Board of Review, with further appeal refused by the Industrial Commission, a decision results within the provisions and purview of applicable Section 4123.51.9, Revised Code, and is properly appealable by the claimant to a Court of Common Pleas.
Judgment affirmed.
Taft, C. J., Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.